Exhibit 10.3
LEAR CORPORATION
21557 Telegraph Road
Southfield, Michigan 48033
July 6, 2009
To the Holders of Lender Claims
Referred to Below
Ladies and Gentlemen:
               This letter agreement (the “Agreement”) sets forth certain terms
and conditions pursuant to which Lear Corporation (“Lear”) and certain of its
domestic and Canadian subsidiaries (together with Lear, collectively the
“Debtors”) will propose their jointly filed chapter 11 plan of reorganization (a
“Plan”) on a consensual basis with the support of the lenders (the “Lenders”)
party to that certain Amended and Restated Credit and Guarantee Agreement dated
as of April 25, 2006 (as amended, modified or otherwise supplemented from time
to time, the “Credit Agreement”), among Lear, certain of its subsidiaries party
thereto, the Lenders, JPMorgan Chase Bank, N.A., as general administrative agent
thereunder (in such capacity, the “Administrative Agent”), and the other parties
signatory thereto.
               Capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Restructuring Term Sheet (as defined below).
               The parties hereto hereby agree as follows:
               1. Proposed Plan of Reorganization
               Each of the Debtors proposes to commence voluntary, pre-arranged
cases (collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) to be jointly
administered. Certain Canadian subsidiary Debtors (the “Canadian Debtors”)
propose to commence parallel cases under section 18.6 of the Companies’
Creditors Arrangement Act (the “CCAA Cases”) in the Ontario Superior Courts
Commercial List (the “Canadian Court”), in which such Canadian Debtors will seek
relief consistent with the relief sought by the Debtors in the Chapter 11 Cases.
As part of the Chapter 11 Cases, the Debtors intend to file a disclosure
statement and related Plan, which will provide for, among other things, certain
distributions on account of the claims of the Lenders under the Credit Agreement
(the “Lender Claims”).
               2. Representations and Warranties of the Participating Lenders
               Each Lender identified as a holder of Lender Claims on the
signature pages hereto (such Lenders, the “Participating Lenders”) represents
and warrants to the Debtors that, as of the date hereof:
               (a) Such Participating Lender (i) either (A) is the sole
beneficial owner of the principal amount of Lender Claims set forth below under
its signature hereto, or (B) has sole

 



--------------------------------------------------------------------------------



 



investment or voting discretion with respect to the principal amount of Lender
Claims set forth below under its signature and has the power and authority to
bind the beneficial owner(s) of such Lender Claims to the terms of this
Agreement and (ii) has full power and authority to act on behalf of, vote and
consent to matters concerning such Lender Claims and to dispose of, exchange,
assign and transfer such Lender Claims. For the purposes of this Agreement,
“Participating Lenders” shall not include a holder of Lender Claims signatory
hereto in its capacity or to the extent of its holdings as a public-side broker
or market maker of Lender Claims or any other claim against or security in the
Debtors.
               (b) Such Participating Lender has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, convey or otherwise
transfer, in whole or in part, any portion of its right, title, or interests in
any Lender Claims that are subject to this Agreement that are inconsistent with
the representations and warranties of such Participating Lender herein or would
render such Participating Lender otherwise unable to comply with this Agreement
and perform its obligations hereunder.
               (c) Such Participating Lender (i) has such knowledge and
experience in financial and business matters of this type that it is capable of
evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision, and has conducted an independent review and
analysis of the business and affairs of the Debtors that it considers sufficient
and reasonable for purposes of entering into this Agreement and (ii) is an
“accredited investor” (as defined by Rule 501 of the Securities Act of 1933, as
amended).
               3. Support for a Qualified Plan
               Subject to the terms and conditions hereof and for so long this
Agreement has not been terminated as provided herein, and except as otherwise
specifically requested in writing by Lear, each Participating Lender shall (and,
in the case of the following clauses (a), (b), (c), (d) and (e), shall cause
each of its affiliates, subsidiaries, representatives, agents and employees to)
(a) (i) vote its Lender Claims to accept any Plan proposed by the Debtors
incorporating the terms and conditions set forth on the term sheet annexed
hereto as Exhibit 1, which term sheet is expressly incorporated by reference
herein and made a part of this Agreement as if fully set forth herein (as such
term sheet may be modified in accordance with Section 9 hereof, the
“Restructuring Term Sheet”), consistent in all material respects with this
Agreement and the Restructuring Term Sheet, and in form and substance reasonably
satisfactory to the Debtors (a “Qualified Plan”) by delivering its duly executed
and completed ballot accepting such Qualified Plan on a timely basis following
commencement of the solicitation of acceptances of such Qualified Plan in
accordance with sections 1125 and 1126 of the Bankruptcy Code and (ii) not
change or withdraw such vote (or cause or direct such vote to be changed or
withdrawn), (b) support, and take all reasonable actions necessary or reasonably
requested by the Debtors to facilitate, the solicitation, confirmation and
consummation of a Qualified Plan and the transactions contemplated thereby,
(c) not object to, or vote any of its Lender Claims to reject, a Qualified Plan
or otherwise take any action or commence any proceeding to oppose or to seek any
modification of a Qualified Plan, the related disclosure statement, in form and
substance reasonably satisfactory to the Debtors and consistent in all material
respects with this Agreement

2



--------------------------------------------------------------------------------



 



and the Restructuring Term Sheet (the “Disclosure Statement”), or any other
reorganization documents filed by any of the Debtors in connection with the
Chapter 11 Cases and the confirmation of a Qualified Plan, (d) not directly or
indirectly seek, solicit, support, encourage, vote its Lender Claims for,
consent to, encourage, or participate in any discussions regarding or the
negotiation or formulation of (i) any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets or
restructuring for any of the Debtors (each, an “Alternative Proposal”) other
than a Qualified Plan or (ii) any other action that is inconsistent with, or
that would delay or obstruct the proposal, solicitation, confirmation, or
consummation of, a Qualified Plan, and (e) support customary release provisions
contained in any Qualified Plan in favor of the Debtors and its agents,
including their respective officers, directors and employees.
               Each Participating Lender agrees to permit disclosure in the
Disclosure Statement and any filings by the Debtors with the Securities and
Exchange Commission and any other regulatory agency to which the Debtors may be
subject of the contents of this Agreement, including, but not limited to, the
aggregate Lender Claims held by all Lenders; provided that (i) the Debtors shall
provide a draft of such disclosure to the Administrative Agent (on behalf of the
Participating Lenders) and a reasonable amount of time to review such draft
prior to such disclosure being made and (ii) the Debtors shall not disclose the
amount of any individual Lender Claim, except as otherwise required by
applicable law.
               4. Transfer of Lender Claims
               Each Participating Lender agrees that so long as this Agreement
has not been terminated in accordance with its terms it shall not directly or
indirectly (a) grant any proxies to any person in connection with its Lender
Claims to vote on the Plan, or (b) sell, pledge, hypothecate or otherwise
transfer or dispose of, or grant, issue or sell any option, right to acquire,
voting, participation or other interest in (“Transfer”) any Lender Claims,
except in accordance with the terms of the Credit Agreement and to a party that
agrees in writing to be subject to the terms and conditions of this Agreement as
a “Participating Lender”, which writing shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Debtors. Each
Participating Lender agrees to notify the Debtors in writing before the close of
two (2) business days after such Transfer of its Lender Claims and to provide
the Debtors with a signed agreement of the transferee agreeing to be subject to
the terms and conditions of this Agreement before the close of two (2) business
days after such Transfer. Any Transfer of any Lender Claim that does not comply
with the foregoing shall be deemed void ab initio. This Agreement shall in no
way be construed to preclude any Lender from acquiring additional Lender Claims
or any other interests in any Debtors; provided, however, that any such
additional Lender Claims or other interests in such Debtor shall, upon
acquisition, automatically be deemed to be subject to all the terms of this
Agreement.
               5. The Debtors’ Covenants
               As long as a Termination Event (as defined below) has not
occurred, or has occurred but has been duly waived in accordance with the terms
hereof, the Debtors shall, to the

3



--------------------------------------------------------------------------------



 



extent not inconsistent with the fiduciary obligations of any of the Debtors or
any of their respective subsidiaries under applicable law, use their
commercially reasonable efforts to:
               (a) file the Disclosure Statement and prosecute its approval by
the Bankruptcy Court within the time frame set forth herein;
               (b) obtain from the Bankruptcy Court an order confirming a
Qualified Plan (the “Confirmation Order”) within the time frame set forth
herein, which Confirmation Order shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Debtors and consistent in all
material respects with this Agreement and the Restructuring Term Sheet; and
               (c) effectuate and consummate a Qualified Plan within the
timeframe set forth herein.
               6. Termination of Obligations
               (a) This Agreement shall terminate and all obligations of the
parties hereto shall immediately terminate and be of no further force and effect
as follows:
               (i) by the mutual written consent of Lear and Participating
Lenders holding more than 66 2/3% of the Lender Claims bound under this
Agreement (the “Requisite Participating Lenders”);
               (ii) on the date that is five (5) business days following the
occurrence of any of the events listed below (each, a “Termination Event”),
unless such Termination Event is waived by the Requisite Participating Lenders
within such five (5) business day period:
               (A) the Chapter 11 Cases shall not have been filed by July 9,
2009 (or such later date as may be agreed by Lear and the Requisite
Participating Lenders);
               (B) a Qualified Plan and the Disclosure Statement shall not have
been filed within 60 days after the filing date of the Chapter 11 Cases (the
“Petition Date”) (or such later date as may be agreed by Lear and the Requisite
Participating Lenders);
               (C) the Bankruptcy Court shall not have entered an order, in form
and substance reasonably satisfactory to the Administrative Agent, approving the
adequacy of the Disclosure Statement within 150 days after the Petition Date (or
such later date as may be agreed by Lear and the Requisite Participating
Lenders);
               (D) the Bankruptcy Court shall not have entered the Confirmation
Order within 270 days after the Petition Date (or such later date as may be
agreed by Lear and the Requisite Participating Lenders);

4



--------------------------------------------------------------------------------



 



               (E) a Qualified Plan shall not have been consummated within
300 days after the Petition Date (or such later date as may be agreed by Lear
and the Requisite Participating Lenders);
               (F) the Debtors shall (1) materially breach the Debtors’
covenants set forth in Section 5 above, (2) publicly announce their intention
not to pursue a Qualified Plan, or (3) propose, accept or file a motion with the
Bankruptcy Court seeking approval of an Alternative Proposal;
               (G) (1) an examiner with expanded powers or a trustee shall have
been appointed in any of the Chapter 11 Cases, or (2) any of the Chapter 11
Cases shall have been converted to cases under Chapter 7;
               (H) the Chapter 11 Case of any Debtor that is a obligor or
guarantor under the Credit Agreement is involuntarily dismissed;
               (I) the Bankruptcy Court does not enter, within 10 days after the
Petition Date, an order governing the use by the Debtors of the Lenders’ cash
collateral and granting adequate protection to the Lenders, substantially in the
form annexed hereto as Exhibit 2;
               (J) the Bankruptcy Court does not enter, within 60 days after the
Petition Date, a debtor in possession financing order, in form and substance
reasonably satisfactory to the Administrative Agent and approving the DIP
Facility (as defined in the Restructuring Term Sheet);
               (K) an event of default shall have occurred and be continuing
under the Debtors’ debtor in possession financing facility and the obligations
under such facility shall have been accelerated and declared due and payable;
               (L) a “Termination Event” shall have occurred under the
Noteholder Plan Support Agreement (as defined in the Restructuring Term Sheet);
or
               (M) there shall have occurred a force majeure event (to be
defined as a significant global disruption in the financial markets caused by
outbreak of war, terrorism, or other incidents, but not adverse changes in the
financial, banking or capital markets generally);
provided that the Administrative Agent shall promptly provide notice of any
Termination Event to Lear (it being understood that failure to provide such
notice shall not constitute a waiver of such Termination Event); or

5



--------------------------------------------------------------------------------



 



               (iii) upon delivery of written notice of termination to the
Administrative Agent by Lear following any material breach of any of the
Participating Lenders’ representations, warranties, covenants or agreements set
forth in this Agreement.
               (b) Upon termination of this Agreement in accordance with the
terms herein, this Agreement shall forthwith become void and of no further force
or effect, each party hereto shall be released from its commitments,
undertakings and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any party hereto; provided,
however, that in no event shall any such termination relieve a party hereto from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination. Upon the occurrence of any termination of this
Agreement, any and all votes delivered by a Participating Lender prior to such
termination shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Debtors.
               7. Specific Performance
               It is understood and agreed by the parties that money damages
would not be a sufficient remedy for any breach of this Agreement by any party
and each non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief, including attorneys fees and costs, as a
remedy of any such breach, and each party agrees to waive any requirement for
the securing or posting of a bond in connection with such remedy, in addition to
any other remedy to which such non-breaching party may be entitled, at law or in
equity.
               8. Prior Negotiations
               This Agreement supersedes all prior negotiations, and documents
reflecting such prior negotiations, between and among the Debtors and the
Lenders (and their respective advisors), with respect to the subject matter
hereof.
               9. Amendments
               No amendment, modification, waiver or other supplement of the
terms of this Agreement or the Restructuring Term Sheet shall be valid unless
such amendment, modification, waiver or other supplement is in writing and has
been signed by the Debtors and the Requisite Participating Lenders, provided,
however, (a) the written consent of each Participating Lender shall be required
for any amendment, modification, waiver or other supplement of this Agreement
that (i) amends or modifies in any way the definition of Conflicted Lender (as
defined below)as used in this Agreement or (ii) amends or modifies in any way
the definition of Requisite Participating Lenders as used in this Agreement,
(b) the written consent of Participating Lenders holding at least 66 2/3% of the
aggregate Lender Claims or, if the Participating Lenders hold in the aggregate
less than such percentage of the aggregate Lender Claims, then the written
consent of each Participating Lender, shall be required for any amendment,
modification, waiver or other supplement of this Agreement that effects a
material change to the treatment of the Class 3A – Prepetition Credit Agreement
Secured Claims or the Class 5A – Other Unsecured Claims (each as defined in the
Restructuring Term Sheet) from that reflected in the Restructuring Term Sheet as
of the date hereof, and (c) a Conflicted Lender shall

6



--------------------------------------------------------------------------------



 



have no vote on any matter herein and its Lender Claims will not count for any
purposes in calculating Requisite Participating Lenders.
               “Conflicted Lender” shall be any Lender that, as of any date of
determination, (a) objects in any respect to any of the relief requested by the
Debtors in their motion for approval of the DIP Facility filed with the
Bankruptcy Court or (b) holds nominal unsecured senior notes claims against the
Debtors that (determined on a percentage basis of the total unsecured senior
notes claims against the Debtors) exceed 50% of its nominal Lender Claims
(determined on a percentage basis of the total Lender Claims of all Lenders). By
way of example with respect to clause (b) in the immediately preceding sentence,
if a Lender held 30% of the aggregate Lender Claims, it would be a Conflicted
Lender if it held more than 15% of the aggregate unsecured senior notes claims
against the Debtors.
               For the purposes hereof, immaterial changes to the Restructuring
Term Sheet shall not constitute a modification or amendment thereof or of this
Agreement and may be made by the Debtors and the Administrative Agent.
               10. Independent Analysis
               Each Participating Lender hereby confirms that it has made its
own decision to execute this Agreement based upon its own independent assessment
of documents and information available to it, as it deemed appropriate.
               11. Governing Law
               This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. By its execution and delivery
of this Agreement, each of the parties hereto hereby irrevocably and
unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, may be brought in either a state or
federal court of competent jurisdiction in the State of New York. By execution
and delivery of this Agreement, each of the parties hereto hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of each such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to jurisdiction in either a
state or federal court of competent jurisdiction in the State of New York, upon
the commencement of the Chapter 11 Cases, each of the parties hereto hereby
agrees that, if the petitions have been filed and the Chapter 11 Cases are
pending, the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of or in connection with this Agreement.
               12. Effective Date
               Upon delivery of its duly executed counterpart signature page,
each Participating Lender shall be bound to the terms of this Agreement, and
this Agreement shall become effective as between the Debtors and such
Participating Lender (the “Effective Date”); provided, that if as of the
commencement of the Chapter 11 Cases, the Debtors have not received
(a) signature pages to this Agreement from Lenders holding more than 50% of the
aggregate amount of Lender

7



--------------------------------------------------------------------------------



 



Claims and (b) signatures to the Noteholder Plan Support Agreement from holders
of Unsecured Note Claims (as defined in the Restructuring Term Sheet) holding
more than 50% of the aggregate amount of Unsecured Notes Claims, this Agreement
shall become null and void.
               Upon the Effective Date, the Restructuring Term Sheet shall be
deemed effective for the purposes of this Agreement and thereafter the terms and
conditions therein may only be amended, modified, waived or otherwise
supplemented as set forth in Section 9 above.
               13. Third-Party Beneficiary
               This Agreement is intended for the benefit of the parties hereto
and no other person shall have any rights hereunder.
               14. Counterparts
               This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this agreement may
be delivered by facsimile or otherwise, which shall be deemed to be an original
for the purposes of this paragraph.
               15. Headings
               The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.
               16. Acknowledgment
               This Agreement is not and shall not be deemed to be a
solicitation of consents to the Plan. The acceptance of the Lenders will not be
solicited until the Lenders have received the Disclosure Statement and related
ballot, as approved by the Bankruptcy Court.
               17. Settlement Discussions
               This Agreement and the Restructuring Term Sheet are part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the parties hereto. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.
               18. No Waiver of Participation and Preservation of Rights
               Except as provided in this Agreement, nothing herein is intended
to, does or shall be deemed in any manner to waive, limit, impair or restrict
the ability of each of the Lenders to protect and preserve its rights, remedies
and interests, including, but not limited to, its claims against any of the
Debtors, any liens or security interests it may have in any assets of any of the
Debtors, or its full participation in the Chapter 11 Cases. Without limiting the
foregoing sentence

8



--------------------------------------------------------------------------------



 



in any way, if this Agreement is terminated in accordance with its terms for any
reason, the parties hereto each fully reserve any and all of their respective
rights, remedies and interests, subject to Section 6(b) in the case of any claim
for breach of Agreement arising prior to termination.

9



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed and delivered by their respective duly authorized officers,
solely in their respective capacity as officers of the undersigned and not in
any other capacity, as of the date first set forth above.

            LEAR CORPORATION (on behalf of itself and
all other Debtors)
      By:           Name:           Title:        

AGREED BY EACH OF THE FOLLOWING
LENDERS
[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A.

                 
Claims under the Credit Agreement:
  $            
 
               

          Authorized Signatory:    
 
       
By:
       
Name:
 
 
   
Title:
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



[OTHER PARTICIPATING LENDERS]

                 
Claims under the Credit Agreement:
  $            
 
               

          Authorized Signatory:    
 
       
By:
       
Name:
 
 
   
Title:
       

[Signature Page Plan Support Agreement]

 